        Case 4:21-cr-00025-RK-CFB Document 27 Filed 04/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

       UNITED STATES OF AMERICA,                    )
            Plaintiff,                              )    Criminal No. 4:21-CR-00025
                                                    )
       vs.                                          )
                                                    )    DEFENDANT KLINEFELDT’S MOTION
       MICHAEL KLINEFELDT,                          )    FOR DETENTION HEARING
           Defendant.                               )


       COMES NOW, the defendant Michael Klinefeldt, and hereby moves for the court to set a

detention hearing. In support of this motion, counsel states:

   1. The defendant has not yet had a detention hearing and circumstances have changed that

warrant a hearing.

   2. Counsel is available anytime on Wednesday April 21, Thursday April 22, or Friday April

23 for a hearing.

       WHEREFORE, Defendant requests an order setting detention hearing in this case.

                                       /s/Angela L. Campbell
                                       Angela L. Campbell AT# 0009086
                                       DICKEY, CAMPBELL, & SAHAG LAW FIRM, P.L.C.
                                       301 E. Walnut St., Suite 1
                                       Des Moines, Iowa 50309
                                       PHONE: 515.288.5008
                                       FAX: 515.288.5010
                                       E-MAIL: angela@iowajustice.com


                                                                    PROOF OF SERVICE
                                                The undersigned hereby certifies that a true copy of the foregoing
                                        instrument was served upon each of the attorneys of record, or the parties if
                                        unrepresented, at their respective addresses disclosed on the pleadings.

                                        By:     _____ U.S. Mail                _____ Fax
                                                _____ Courthouse Mail          _____ Hand delivered
                                                _____Certified Mail              x Other (electronic)


                                       Signature:          /s/Angela L. Campbell

                                       Date:               4/16/21



                                                    1
